DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Isn’t the “ a sample” in line 2 is the same as that of  claim 1 line 2. They appear to be the same and the examiner suggest amending “ a sample” to - -the sample- - in claim 2 line 2.  Appropriate correction is required.

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20090121129 A1
Wang et al. hereinafter Wang
US 20140290491 A1
Kanai et al. hereinafter Kanai
US 20190369066 A1
SAWATA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of SAWATA.
With respect to claim 1, Wang discloses an analyzer (Abstract discloses pulse heating--time of flight mass spectrometric gas elements analyzer) comprising: 
a detector (mass spectrometer 29) configured to detect components in a sample (¶[0022] discloses time-of-flight mass spectrometer (TOFMS) is suitable for analyzing elements such as O, N, H and Ar); 
a current detection circuit for processing an output signal from the detector (¶[0014 discloses the signal output from the mass spectrometer enters the current amplification circuit); and 
a gas source (steel tank 1) configured to supply a gas to the space(sample introduction capillary 29 provides carrier gas to chamber 33 from tank 1), wherein an inlet port (sample introduction capillary 29) for introducing the gas from the gas source (tank 1) into the space (chamber 33) and an outlet port for allowing the gas in the space to flow out (¶[0032] discloses the outlet of chamber 33 is connected to the inlet of the vacuum pump).
Wang discloses the gas elements analyzer system as claimed except a board on which a current detection circuit for processing an output signal from the detector is mounted; and a cover member having a space in which a current detection circuit is accommodated.
	SAWATA, from the area of ion chromatography system, discloses a board on which a current detection circuit for processing an output signal from the detector is mounted (¶[0011] discloses a detection circuit board configured to detect a current value and to output a signal based on the detected value); and a cover member (upper surface cover of a casing 6 ) having a space in which a current detection circuit is accommodated (detection circuit board is accommodated between casing 6 and it’s cover as illustrated in Fig. 1).

With respect to claim 2, Wang and SAWATA disclose the analyzer as recited in claim 1 above. Wang further discloses a column (carrier gas purifier 15) to which a sample is supplied together with a carrier fluid (¶[0010] discloses the carrier gas from the carrier gas source has impurities and moisture), wherein the gas source is configured to supply the gas as the carrier fluid to the column (15).
With respect to claim 3, Wang and SAWATA disclose the analyzer as recited in claim 1 above. Wang further discloses the gas source is configured to supply the gas to the detector (Fig. 1 illustrates steel tank 1 supplying carrier gas to the mass spectrometer).
With respect to claim 4, Wang and SAWATA disclose the analyzer as recited in claim 1 above. Wang is silent about a base member  configured to hold the board, wherein the cover member is attached to the base member to cover the board and the current detection circuit mounted on the board.
SAWATA further discloses a base (cell 14)member configured to hold the board (18), wherein the cover member is attached to the base member to cover the board and the current detection circuit mounted on the board(Fig. 2 illustrates current detection circuit board 18 being accommodated in a common casing 6 and covered by upper surface cover of casing 6).

With respect to claim 5, Wang and SAWATA disclose the analyzer as recited in claim 1 above. Wang is silent about the cover member is attached to the board to cover the current detection circuit.
SAWATA further discloses the cover member (upper surface cover) is attached to the board (detection circuit board 18) to cover the current detection circuit (Fig. 2 illustrates upper surface cover for casing 6 covering current detection circuit board 18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with the teachings of SAWATA so that Wang’s current detection circuit will be accommodated within a housing that has a cover as disclosed in SAWATA’s invention in order to reduce drift of the detection signal on the current detection circuit from external environment for the predicable benefit of improving the detection accuracy of the gas elements analyzer. 
With respect to claim 7, Wang and SAWATA disclose the analyzer as recited in claim 1 above. Wang further discloses the gas is an inert gas (¶[0018] discloses the inert carrier gas).


Claims 6 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang and SAWATA as applied to claim 1 above, and further in view of Kanai.
With respect to claim 6, Wang and SAWATA disclose the analyzer as recited in claim 1 above. Wang further discloses a water cooling system (¶0007) instead of a Peltier element provided in the space to cool an electronic component included in the current detection circuit.
Kanai invention related to gas chromatography device provided with the column unit discloses Peltier device 34 conducts heat away from the cooling fin to swiftly cool the separation column unit (¶0039).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with the teachings of Kanai so that Wang’s invention will have a Peltier device instead of water cooling system in order to cool the gas analyzer components of Wang’s invention for the predicable benefit of Peltier device lack of moving parts or circulating liquid, very long life, invulnerability to leaks, small size, and flexible shape.            
With respect to claim 8, Wang and SAWATA disclose the analyzer as recited in claim 1 above. SAWATA in Fig. 1 further illustrates  housing in which the board and the cover member are accommodated. However, Wang is silent about a fan configured to take air into the housing.
Kanai invention related to gas chromatography device provided with the column unit discloses a fan configured to take air into the housing (¶[0040] discloses cooling fan 32 is arranged in such a way as to cause the air to flow from the air inlet 4a of the column cartridge 4 to the air outlet 4b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang with the teachings .            

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861